Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ filed Election of group I, claims 1-, 6-7, 11-12 and 15, on 2/26/2021, without traverse has been received. 
Claims 5 and 10 have been cancelled.
Claims 1-4, 6-9 and 11-15 are pending. Claims 8-9 and 13-14 are withdrawn from further consideration. 
Currently, claims 1-, 6-7, 11-12 and 15 are under examination. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-7, 11-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Agra et al. (Intl. J. Cardiology 2017 Vol. 228, page 488-494; online publication 9 November 2016) in view of Narumi et al. (Cardiovascular Diabetology 2014 Vol. 13: 84; total 7 pages), as evidenced by GenWay ELISA Kit Manual (2015; abbreviated as GenWay) and Tsuji et al. (British J. Cancer 2010 Vol. 103: 517-523).

de novo heart failure refers to “[p]atients with the first episode of HF are considered to be "de novo HF" patients. Patients who have had HF for some time are often considered as "chronic HF" patients” (see section 0020 specification). Under broadest reasonable interpretation (BRI), the de novo heart failure can be considered regular heart failure diagnosis, e.g. a subject having been diagnosed with heart failure for the first time. 

Agra et al. study heart failure patients retrospectively and observed a higher level of orosomucoid is associated with de novo heart failure (See Abstract; and Results; Figures 4).
Agra et al. use GenWay ELISA kit for the detection of orosomucoid, albeit no details was disclosed in the section of Materials and Methods. Nevertheless, GenWay ELISA kit for measuring orosomucoid is commercially available and the details of procedures, i.e. using primary monoclonal antibody recognizing target orosomucoid and a labeled secondary antibody for detection is fully described in the GenWay kit (See page 3-4).  As to the administering a changed heart failure therapy, Agra et al. also teach treating heart failure patients with various options, e.g. betablocker, ACEI-ARBs, statins or MRAs (See Table 1)(this read on claim 11). 

However, Agra et al. do not explicitly teach using omentin as a biomarker for de novo heart failure. 

Narumi et al. study heart failure patients and found out a lower level of omentin is associated with heart failure (See Abstract). Also, Narumi et al. use ELISA (as cited in reference of Tsuji et al. as evidenced for details of ELISA assay) for detecting omentin (see  Materials and Methods).
Note, Tsuji et al. reference (#21) cited by Narumi et al. details using primary antibody specific for intelectin-1 (another name for omentin) followed by a secondary horse peroxidase labeled antibody for detection (See page 519).

Thus, it would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to motivate Agra et al. to incorporate omentin as an aid biomarker as taught by Narumi et al. for a more thorough and complete diagnosis for heart failure.  Combining more relevant biomarkers for diagnosis is routine and common in the field. 

With regard to claim 3, Agra et al. have shown the level of orosomucoid for the heart failure patients is around 1.08 mg/ml (See above).

With respect to the level of omentin, Narumi et al. show the data of omentin for the heart failure patient is around 120 ng/ml (See Figure 1-2).  The trend of omentin is lower compared to the control or no event (including, death, heart failure event) from around 21-777 days (399 plus and minus 378). Given this observation by Narumi et al., the lower trend is confirmed, it would have been prima facie obvious ton one ordinary skill in the art would have reasonable expectation to observe even lower value, such as 13 ng/ml in severe heart failure patients. Alternatively, the discrepancy, if exists between Narumi et al. and the current applicants’, may be due to inter-laboratory equipment, reagent and protocols, e.g. different affinity omentin antibodies, experimental procedures and different detection apparatus. 

With regard to claim 4, using computer analysis for data can be seen by both Agra and Narumi et al.  (See Figures statistical regression analysis).

With regard to claim 6-7, both GenWay kit and Tsuji et al. detail ELISA procedure, including using microtiter plate, coating buffer, washing buffer, blocking buffer, diluent, horse peroxidase and stopping solution (See both references).

With regard to claim 15, GenWay details the reagents used for ELISA, including all the necessary ingredient, including coating buffer comprising bicarbonate, PBS tween 20, BSA, TMB, and stopping solution of H2SO4 (See page 3-6). 

Claims 1-4, 6-7, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan et al. (Wien Klin Wochenschr 2016 Vol. 128: 870-874) and Narumi et al. as evidenced by Quantikine ELISA manual (2015) and Tsuji et al..



However, Kaplan et al. do not explicitly teach combining another biomarker, such as omentin for heart failure diagnosis. 

Narumi et al. study heart failure patients and found out a lower level of omentin is associated with heart failure (See Abstract). Also, Narumi et al. use ELISA (as cited in reference of Tsuji et al. as evidenced for details of ELISA assay) for detecting omentin (see  Materials and Methods).
Note, Tsuji et al. reference (#21) cited by Narumi et al. details using primary antibody specific for intelectin-1 (another name for omentin) followed by a secondary horse peroxidase labeled antibody for detection (See page 519).
Moreover, Narumi et al. also teach treating heart failure patients with various options, e.g. beta blocker, calcium channel blocker and/or statin (See Table 2).

Thus, it would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to motivate Kaplan et al. to incorporate omentin as an aid biomarker as taught by Narumi et al. for a more thorough and complete diagnosis for heart failure.  Combining more relevant biomarkers for diagnosis is routine and common in the field. One clinician in the field would have the incentive to combine relevant biomarkers for a better, complete and accurate diagnosis with reasonable expectation of success.  

With regard to claim 3, Kaplan et al. have shown the level of orosomucoid for the heart failure patients is around 0.497 mg/ml (See above) compared to the level of instant claim 3, i.e. 1.08 mg/ml.  Still, the trend for heart failure patients goes upward (increase). 

With respect to the level of omentin, Narumi et al. show the data of omentin for the heart failure patient is around 120 ng/ml (See Figure 1-2) vs. 13 ng/ml. The trend of omentin is lower from 

Given this observation by both Kaplan (higher trend) as well as Narumi (lower trend), one ordinary skill in the art would have reasonable expectation that the much higher level (1.08 mg/ml for orosomucoid) and much lower level (13 ng/ml for omentin) would have been prima facie obvious to be found in the more severe heart failure patients under the testing by Kaplan and Narumi et al..  Alternatively, the discrepancy, if exists between Narumi and Kaplan et al. and the current applicants’, may be due to inter-laboratory equipment, reagent and protocols, e.g. different affinity orosomucoid/omentin antibodies, experimental procedures and different detection apparatus. 

With regard to claim 4, using computer analysis for data can be seen by both Kaplan and Narumi et al. (See Figures statistical regression analysis).

With regard to claim 6-7, both Quantikine kit and Tsuji et al. detail ELISA procedure, including using microtiter plate, coating buffer, washing buffer, blocking buffer, diluent, horse peroxidase and stopping solution (See both references).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kaplan, Narumi, Quantiline, and Tsuji et al. as applied to claims 1-4, 6-7, 11-12 above, and further in view of Liddell et al. (2002 Encyclopedia of Life Sciences; total 7 pages).

The ELISA assay discussed above is still not in details with respect to the specific coating solution, washing solution, and stopping solution. Both Quantikine and Tsuji et al. were merely mentioned the above solution but not in details. 

Liddell is a detailing review on ELISA assay, including all the necessary ingredient, including coating buffer comprising bicarbonate, PBS tween 20, BSA, and stopping solution of H2SO4 (See page 2). 



						Conclusion

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814.  The examiner can normally be reached on 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641